Citation Nr: 1629766	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision issued by the St. Louis Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the record now contains a statement from the Veteran's spouse and a private medical opinion, both dated after the July 2014 statement of the case; however, in November 2014 the Veteran's representative waived review of this evidence by the agency of original jurisdiction, so the Board has proceeded to the merits of the appeal.  See 38 C.F.R. § 20.1304(c) (2015).  Other additional evidence has been received as well.  Given the outcome of the decision below, remand for RO consideration is not necessary.  Id.


FINDING OF FACT

The Veteran has had at least one service-connected disability rated at 40 percent and a combined evaluation for compensation of 70 percent or higher since March 8, 2011; and the combination of his service-connected diabetes mellitus type II and PTSD disabilities precludes employment.


CONCLUSION OF LAW

The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to work due to his service-connected disabilities, and reports that his last date of employment was in November 2010 as a grounds manager.  See December 2011 claim for TDIU.  The Social Security Administration found the Veteran to be disabled as of November 2010.

The Veteran's service-connected disabilities are as follows: posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; diabetes mellitus type II, evaluated as 40 percent disabling; right lower extremity peripheral neuropathy associated with diabetes mellitus type II, evaluated as 20 percent disabling; and left lower extremity peripheral neuropathy associated with diabetes mellitus type II, evaluated as 20 percent disabling. 

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).  

The Veteran's PTSD has been rated as 50 percent disabling since March 8, 2011, and he has had a combined evaluation for compensation of at least 70 percent since March 8, 2011; so the percentages requirement for a grant of TDIU on a schedular basis have been met since March 8, 2011.  38 C.F.R. § 4.16(a).  The question thus remaining is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence shows that the Veteran has a nonservice-connected disorder that prevents employment; however, the evidence also shows that the combination of the Veteran's service-connected disabilities, without regard to nonservice-connected disorders, is of sufficient severity to preclude employment.  

On VA claims file review in March 2013, the examiner concluded that the Veteran's diabetes and peripheral neuropathy limited him to light work, which the Board notes is incompatible with the Veteran's previous manual labor/maintenance work.  Although a later examiner (a nurse practitioner) checked the "NO" box in response to the query as to whether the Veteran's insulin-dependent diabetes mellitus II and bilateral lower extremity peripheral neuropathy impacted his ability to work (see November 2015 VA examination report), she provided no rationale, so the Board accords the 2015 opinion little probative weight.    

There is also evidence that the Veteran's PTSD negatively impacts his ability to maintain substantially gainful employment.  VA PTSD examination in October 2011 found "concentration screening and behavioral observations were consistent with problematic concentration that is likely exacerbated by anxiety."   The examiner, a psychologist, added that the Veteran's PTSD symptoms "cause clinically significant distress/impairment in social, occupational, or other important areas of functioning," and averred that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  Additionally, in July 2013 a VA PTSD claims file review examiner concluded that the Veteran's PTSD would be productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See also November 2015 VA PTSD examination report.  GAF scores in October 2011 and July 2013 were 57 and 55, respectively, which denotes moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  VA psychiatric treatment records show a GAF of 50 in August 2011, and 55 in October 2011.

Moreover, in June 2014 the Veteran's private physician averred that the Veteran's "uncontrolled" diabetes and PTSD prevents the Veteran from holding substantially gainful employment.  He specifically stated that because of the Veteran's diabetes mellitus type II and PTSD "it would be impossible for him to work at this time, and hold down any job with a forty-hour work week, and continue to be gainfully employed;" and he, significantly, did not mention any nonservice-connected disorder.

While the evidence does not show that the Veteran's service-connected disabilities, individually, would preclude substantially gainful employment, taken together, and resolving reasonable doubt in his favor, the Board is persuaded that the combination of the Veteran's service-connected disabilities, alone, are of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  As the Veteran has been unemployed over the course of the entire appeal period, the Board concludes that a grant of TDIU is therefore warranted.  


ORDER

TDIU is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


